Case 3:18-cv-14563-BRM-TJB Document 36-5 Filed 07/31/20 Page 1 of 2 PageID: 569




 Brian D. Sullivan
 FOX ROTHSCHILD LLP
 49 Market Street
 Morristown, NJ 07068
 Tel: (973) 994-7525
 Email: bsullivan@foxrothschild.com
 Attorneys for Defendant

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 NEW JERSEY COALITION OF
 AUTOMOTIVE RETAILERS, INC.,                  Case No. 3:18-cv-14563-BRM-TJB

                      Plaintiff,
                                              Motion Day: September 8, 2020
                 v.

 MAZDA MOTOR OF AMERICA, INC.

                      Defendant.



                                   [PROPOSED] ORDER

       THIS MATTER having been brought before the Court by Fox Rothschild

 LLP, attorneys for Defendant Mazda Motor of America, Inc., d/b/a Mazda North

 American Operations, for an Order (1) pursuant to Fed. R. Civ. P. 12(b)(1), to

 dismiss the Complaint for lack of subject-matter jurisdiction, or in the alternative

 (2) pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss the Complaint for failure to

 state a claim upon which relief can be granted, and the Court having considered the
Case 3:18-cv-14563-BRM-TJB Document 36-5 Filed 07/31/20 Page 2 of 2 PageID: 570




 supporting and opposing papers submitted by the parties and the arguments, if

 any, and the entire record herein, and good cause being shown,

        IT IS on this ___ day of _______ 2020:

        ORDERED, that Defendant’s motion be, and hereby is, GRANTED; and it

 is further

        ORDERED, that Plaintiff’s Complaint is DISMISSED.



                                      The Honorable Brian R. Martinotti
                                      United States District Judge




                                         2
